DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2022 has been entered.
 Claim Objections
Claim 13 is objected to because of the following informalities:
(line 12) “a ball stop for the ball disposed in the tubular body” should be changed to “a ball stop for a ball in the tubular body”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 10-12, 21, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Stachowiak et al. (10,767,445) and further in view of Coyes et al. (7,069,997).
As concerns claim 1, Stachowiak shows a valve assembly (30a) for an artificial lift system, the valve assembly comprising: a tubular body (40) comprising a wall defining a bore (42) therethrough (Fig. 2A); a valve seat (col 1, ln 36-41); a ball disposed within the tubular body and configured to seal against the valve seat when the valve assembly is in a closed position (col 1, ln 36-41); and a flow profile (50) machined or casted into an inner surface of the wall of the tubular body to form a cage, the flow profile comprising a plurality of flanges (56) protruding inwardly into the bore from the inner surface of the wall and extending along a longitudinal length of the tubular body and integral with the inner surface thereof (Fig. 2A; col 1, ln 35-51); wherein a portion of the plurality of flanges project inwardly into the bore toward each other to form a ball stop (52).  Stachowiak discloses the claimed invention except for the plurality of flanges extending helically along the longitudinal length of the tubular body.  Coyes teaches a flow profile (1) comprising a plurality of flanges (5, 14) protruding inwardly into a bore from an inner surface of a wall and extending helically along a longitudinal length of a tubular body (Fig. 2; col 2, ln 50 – col 3, ln 11).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Stachowiak, as taught by Coyes, to helically extend the plurality of flanges along the longitudinal length of the tubular body for the expected benefit of causing the fluid to swirl as it follows the helically oriented flow paths, which provides a more laminar flow of fluid.  Thus, one of ordinary skill in the art would have recognized that helically extending the plurality of flanges along the longitudinal length of the tubular body would have provided predictable results and a reasonable expectation of success.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the expected result of this configuration improves efficiency of the valve assembly design.
As concerns claim 4, Stachowiak shows wherein the ball stop extends across the bore at a location above and longitudinally spaced from the valve seat, the ball stop configured to limit movement of the ball when the valve assembly is in an open position (Fig. 2A).
As concerns claim 7, Stachowiak shows wherein the plurality of flanges end above and proximate the ball stop (Fig. 2A).
As concerns claim 10, Stachowiak shows the tubular body comprising one or more of alloy steel, carbon steel, stainless steel, nickel-copper alloy, and cobalt-chromium alloy (col 1, ln 47-56).
As concerns claim 11, Stachowiak shows wherein the flow profile is coated, hard lined, or surface treated (col 1, ln 47-63).
As concerns claim 12, Stachowiak shows wherein the cage body is hardened or coated (col 1, ln 47-63).
As concerns claim 21, Stachowiak shows wherein the ball stop extends across the bore at a location above and longitudinally spaced from the valve seat (Fig. 2A), the ball stop configured to limit movement of the ball when the valve assembly is in an open position (Fig. 2A), wherein the ball stop is positioned at a longitudinal position along each of the plurality of flanges (Fig. 2A).  Stachowiak discloses the claimed invention except for wherein the ball stop is positioned proximate a longitudinal midpoint of each of the plurality of flanges.  It would have been an obvious matter of design choice to have positioned the ball stop proximate a longitudinal midpoint of each of the plurality of flanges, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose other than being an alternative to positioning the ball stop at a longitudinal position along each of the plurality of flanges.  Furthermore, one of ordinary skill in the art would have expected the invention to perform equally well with the ball stop being positioned at a longitudinal position along each of the plurality of flanges because the ball would still have been capable of being stopped when the valve assembly is in the open position.  Additionally, it has been held that rearranging parts of an invention involves only routine skill in the art.  Thus, one of ordinary skill in the art would have recognized that positioning the ball stop proximate a longitudinal midpoint of each of the plurality of flanges would have provided predictable results and a reasonable expectation of success.  Therefore, it would have been obvious to modify Stachowiak to obtain the invention as specified in the claim.
As concerns claim 22, Stachowiak shows wherein the ball stop is positioned at a longitudinal position along each of the plurality of flanges (Fig. 2A).  Stachowiak discloses the claimed invention except for wherein the ball stop is positioned proximate a longitudinal midpoint of each of the plurality of flanges.  It would have been an obvious matter of design choice to have positioned the ball stop proximate a longitudinal midpoint of each of the plurality of flanges, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose other than being an alternative to positioning the ball stop at a longitudinal position along each of the plurality of flanges.  Furthermore, one of ordinary skill in the art would have expected the invention to perform equally well with the ball stop being positioned at a longitudinal position along each of the plurality of flanges because the ball would still have been capable of being stopped when the valve assembly is in the open position.  Additionally, it has been held that rearranging parts of an invention involves only routine skill in the art.  Thus, one of ordinary skill in the art would have recognized that positioning the ball stop proximate a longitudinal midpoint of each of the plurality of flanges would have provided predictable results and a reasonable expectation of success.  Therefore, it would have been obvious to modify Stachowiak to obtain the invention as specified in the claim.
As concerns claim 24, Stachowiak shows a method of manufacturing a valve assembly (30a) for a sucker rod pump system, the method comprising: forming a tubular body (40) defining a bore (42) therethrough (Fig. 2A); machining or casting a flow profile (50) into an inner surface of the tubular body (Fig. 2A; col 1, ln 35-51); positioning a valve seat and a ball within the tubular body, wherein the ball is configured to seal against the valve seat when the valve assembly is in a closed position (col 1, ln 36-41), wherein the flow profile comprises a plurality of flanges (56) integral with the inner surface of the tubular body and protruding inwardly into the bore from the inner surface, wherein the plurality of flanges extend along a longitudinal length of the tubular body to form a cage (Fig. 2A; col 1, ln 35-51), wherein a portion of the plurality of flanges extending into the bore toward each other form a ball stop (52) for the ball disposed in the tubular body (col 1, ln 36-44), and wherein the ball stop is positioned at a longitudinal position along each of the plurality of flanges (Fig. 2A).  Stachowiak discloses the claimed invention except for wherein the ball stop is positioned proximate a longitudinal midpoint of each of the plurality of flanges.  It would have been an obvious matter of design choice to have positioned the ball stop proximate a longitudinal midpoint of each of the plurality of flanges, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose other than being an alternative to positioning the ball stop at a longitudinal position along each of the plurality of flanges.  Furthermore, one of ordinary skill in the art would have expected the invention to perform equally well with the ball stop being positioned at a longitudinal position along each of the plurality of flanges because the ball would still have been capable of being stopped when the valve assembly is in the open position.  Additionally, it has been held that rearranging parts of an invention involves only routine skill in the art.  Thus, one of ordinary skill in the art would have recognized that positioning the ball stop proximate a longitudinal midpoint of each of the plurality of flanges would have provided predictable results and a reasonable expectation of success.  Therefore, it would have been obvious to modify Stachowiak to obtain the invention as specified in the claim.  Stachowiak discloses the claimed invention except for the plurality of flanges extending helically along the longitudinal length of the tubular body.  Coyes teaches a flow profile (1) comprising a plurality of flanges (5, 14) protruding inwardly into a bore from an inner surface of a wall and extending helically along a longitudinal length of a tubular body (Fig. 2; col 2, ln 50 – col 3, ln 11).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Stachowiak, as taught by Coyes, to helically extend the plurality of flanges along the longitudinal length of the tubular body for the expected benefit of causing the fluid to swirl as it follows the helically oriented flow paths, which provides a more laminar flow of fluid.  Thus, one of ordinary skill in the art would have recognized that helically extending the plurality of flanges along the longitudinal length of the tubular body would have provided predictable results and a reasonable expectation of success.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the expected result of this configuration improves efficiency of the valve assembly design.

Claims 6, 8, 13-15, 19, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Stachowiak et al., in view of Coyes et al. and further in view of Ford (8,453,673).
As concerns claims 6 and 8, the combination of Stachowiak and Coyes discloses the claimed invention except for wherein a center of the ball stop aligned along a central longitudinal axis of the tubular body is bored out.  Ford teaches wherein a center (142) of a ball stop (136) aligned along a central longitudinal axis of a tubular body (112) is bored out (Fig. 13; col 7, ln 22-29).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Stachowiak and Coyes, as taught by Ford, to bore out the center of the ball stop for the expected benefit of allowing fluid that is being pumped to pass through the central bore when the pump is in a downward motion.  Thus, one of ordinary skill in the art would have recognized that boring out the center of the ball stop would have provided predictable results and a reasonable expectation of success.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the expected result of this configuration improves efficiency of the valve assembly design.
As concerns claim 13, Stachowiak shows a method of manufacturing a valve (30a) for a sucker rod pump system, the method comprising: forming a tubular body (40) defining a bore (42) therethrough (Fig. 2A); and machining or casting a flow profile (50) into an inner surface of the tubular body (Fig. 2A; col 1, ln 35-51), wherein the flow profile comprises a plurality of flanges (56) integral with the inner surface of the tubular body and protruding inwardly into the bore from the inner surface, wherein the plurality of flanges extend along a longitudinal length of the tubular cage body to form a cage (Fig. 2A; col 1, ln 35-51), and wherein a portion of the plurality of flanges extending into the bore toward each other form a ball stop (52) for a ball disposed in the tubular body (col 1, ln 36-44).  Stachowiak discloses the claimed invention except for the plurality of flanges extending helically along the longitudinal length of the tubular body.  Coyes teaches a flow profile (1) comprising a plurality of flanges (5, 14) protruding inwardly into a bore from an inner surface of a wall and extending helically along a longitudinal length of a tubular body (Fig. 2; col 2, ln 50 – col 3, ln 11).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Stachowiak, as taught by Coyes, to helically extend the plurality of flanges along the longitudinal length of the tubular body for the expected benefit of causing the fluid to swirl as it follows the helically oriented flow paths, which provides a more laminar flow of fluid.  Thus, one of ordinary skill in the art would have recognized that helically extending the plurality of flanges along the longitudinal length of the tubular body would have provided predictable results and a reasonable expectation of success.  The combination of Stachowiak and Coyes discloses the claimed invention except for machining or casting out a central portion of the ball stop aligned along a central longitudinal axis of the body to form a central bore in the ball stop.  Ford teaches machining or casting out a central portion (142) of a ball stop (136) aligned along a central longitudinal axis of a body (112) to form a central bore in the ball stop (Fig. 13; col 7, ln 22-29).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Stachowiak and Coyes, as taught by Ford, to bore out the center of the ball stop for the expected benefit of allowing fluid that is being pumped to pass through the central bore when the pump is in a downward motion.  Thus, one of ordinary skill in the art would have recognized that boring out the center of the ball stop would have provided predictable results and a reasonable expectation of success.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the expected result of this configuration improves efficiency of the valve assembly design.
As concerns claim 14, Stachowiak shows wherein forming the tubular body comprises hardening the cage (col 1, ln 47-63).
As concerns claim 15, Stachowiak shows wherein forming the tubular body comprises coating the cage (col 1, ln 47-63).
As concerns claim 19, Stachowiak shows wherein forming the tubular body comprises forming the tubular body of one or more of alloy steel, carbon steel, stainless steel, nickel-copper alloy, and cobalt-chromium alloy (col 1, ln 47-56).
As concerns claim 20, Stachowiak shows coating, hard lining, and/or surface treating the flow profile (col 1, ln 47-63).
As concerns claim 23, Stachowiak shows wherein the ball stop is positioned at a longitudinal position along each of the plurality of flanges (Fig. 2A).  Stachowiak discloses the claimed invention except for wherein the ball stop is positioned proximate a longitudinal midpoint of each of the plurality of flanges.  It would have been an obvious matter of design choice to have positioned the ball stop proximate a longitudinal midpoint of each of the plurality of flanges, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose other than being an alternative to positioning the ball stop at a longitudinal position along each of the plurality of flanges.  Furthermore, one of ordinary skill in the art would have expected the invention to perform equally well with the ball stop being positioned at a longitudinal position along each of the plurality of flanges because the ball would still have been capable of being stopped when the valve assembly is in the open position.  Additionally, it has been held that rearranging parts of an invention involves only routine skill in the art.  Thus, one of ordinary skill in the art would have recognized that positioning the ball stop proximate a longitudinal midpoint of each of the plurality of flanges would have provided predictable results and a reasonable expectation of success.  Therefore, it would have been obvious to modify Stachowiak to obtain the invention as specified in the claim.
Response to Arguments
Applicant’s arguments, filed 06/27/2022, with respect to the previous rejection of claims 1, 4, 6-8, 10-15 and 19-24 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R BUCK/Primary Examiner, Art Unit 3679